Foley, S.
Shearson, Hammill & Co. filed a claim against this estate upon a demand note for $2,431.69, made by the decedent to the order of the claimants and dated September 21, 1914. The validity of the claim is disputed by the executrix. The matter is submitted to the court upon an agreed statement of facts. On the 21st of November, 1910, the decedent, then an employee of the claimants, opened an account with them in the name of one A. W. Watkins, and thereafter gave orders to the claimants to buy and sell for that account, on the New York Cotton Exchange, cotton for future delivery. The transactions in the account continued up to July 29, 1914. The account was then closed out, and as a result of the trading there was a balance due of $2,410. At the time the account was opened, and during the time the trading was carried on, the decedent orally guaranteed the payment of any indebtedness resulting from any transactions carried on for Watkins. On the 1st day of August, 1914, immediately after the account was closed, the decedent wrote to Shearson, Hammill & Co. a letter which read: “ Referring to the indebtedness of $2,410 to you by A. W. Watkins, I beg to confirm my verbal guarantee of its payment.” On the 21st of September, 1914, Walter L. Johnson, a member of the firm of Shearson, Hammill & Co., had an interview *530with the decedent. Johnson then stated to Ranlett that as the account had been opened by him the indebtedness should be paid by him, and thereupon the decedent executed and delivered his promissory note for $2,431.69 (the debit balance including interest), payable on demand for value received. Payment was demanded of Ranlett upon the following day.
It is conceded in the agreed statement of facts that at no time had Shearson, Hammill & Co. had any dealings, transactions or communications of any kind with A. W. Watkins; that he was unknown to Shearson, Hammill & Co., and that all dealings, transactions and communications relative to the account in the name of A. W. Watkins were carried on by and with the decedent, and according to his instructions.
The fair inference is that the account was in reality the personal account of the decedent, under the fictitious name of Watkins, and the note given by the decedent was in payment of his personal indebtedness. In any event, the identity of Watkins, or his actual existence, has not been established by either of the parties. It is claimed, however, that there was no consideration for the giving of the note. Upon the delivery of the note the account was marked “ settled ” upon the books of the claimants, and any claim against Watkins was discharged by them. Under the circumstances it would seem, therefore, that there was a sufficient consideration. Union Bank v. Sullivan, 214 N. Y. 332; Robinson v. Oliver, 171 App. Div. 349, 353; affd., 224 N. Y. 665. Tyler v. Jaeger, 47 Misc. Rep. 84, cited by the executrix, has no application because of the peculiar facts here and in the course of dealing between the parties. Under section 51 of the Negotiable Instruments Law an antecedent or pre-existing debt constitutes value, and is a sufficient consideration to support the note given in payment thereof. Kelso & Co. v. Ellis, 224 N. Y. 528. The claimants are holders of the note for value and have a valid claim against the estate.
Submit decree accordingly.
Decreed accordingly.